         Case 1:20-cv-08855-AJN Document 44
                                         42 Filed 02/12/21
                                                  02/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 2/12/2021

  GUILLERMO MORENO FLORES,
  on behalf of himself, FLSA Collective Plaintiffs,
  and the Class,                                        1:20-cv-08855

                Plaintiff,                              [PROPOSED] RULE 68
                                                        JUDGMENT
  – against –

  58TH BAKERY INC d/b/a ALL ABOUT FOOD,
  ALIAGED DINING INC d/b/a AGED,
  ALIFINE DINING INC d/b/a NANKING,
  OMSAI FOODS INC. d/b/a NANKING HILTON,
  ALIMADE LLC d/b/a DELI PLUS,
  AKBARALI B HIMANI, and
  NICHOLAS VITHOULKAS,

                Defendants.



       WHEREAS, pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants

58TH BAKERY INC d/b/a ALL ABOUT FOOD, ALIFINE DINING INC d/b/a NANKING,

OMSAI FOODS INC. d/b/a NANKING HILTON, ALIMADE LLC d/b/a DELI PLUS,

AKBARALI B HIMANI, and NICHOLAS VITHOULKAS (collectively, “Defendants”), having

offered to allow Plaintiff GUILLERMO MORENO FLORES (“Plaintiff”) to take a judgment

against them, in accordance with the terms and conditions of Defendants’ Rule 68 Offer of

Judgment dated February 10, 2021 and filed as Exhibit “A” to Docket No. 41;


       WHEREAS, on February 11, 2021, Plaintiff’s attorneys having confirmed Plaintiff’s

acceptance of Defendants’ Offer of Judgment;
Case 1:20-cv-08855-AJN Document 44 Filed 02/12/21 Page 2 of 2
